     Case: 1:17-cr-00281 Document #: 108 Filed: 11/08/19 Page 1 of 3 PageID #:1098   1

 1                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
 2                                  EASTERN DIVISION
 3                                             )
        UNITED STATES OF AMERICA,              )   Case No. 17 CR 281
 4                                             )
                            Plaintiff,         )
 5                                             )
                     vs.                       )   Chicago, Illinois
 6                                             )   May 19, 2017
        CARLOS R. MEZA,                        )   10:02 a.m.
 7                                             )
                            Defendant.         )
 8
                        TRANSCRIPT OF PROCEEDINGS - Status
 9                     BEFORE THE HONORABLE ELAINE E. BUCKLO
10
        APPEARANCES:
11
        For the Plaintiff:              MR. JOHN R. LAUSCH, JR.
12                                      United States Attorney
                                        BY: MR. BRIAN R. HAVEY
13                                      Assistant United States Attorney
                                        219 South Dearborn Street
14                                      5th Floor
                                        Chicago, Illinois 60604
15
        For the Defendant:              MURPHY LAW GROUP
16                                      BY: MR. GENE MURPHY
                                        161 North Clark Street
17                                      Suite 2550
                                        Chicago, Illinois 60601
18
19
20
21
22      Court Reporter:                 SANDRA M. MULLIN, CSR, RMR, FCRR
                                        Official Court Reporter
23                                      219 S. Dearborn Street, Room 2260
                                        Chicago, Illinois 60604
24                                      (312) 554-8244
                                        sandra_mullin@ilnd.uscourts.gov
25
     Case: 1:17-cr-00281 Document #: 108 Filed: 11/08/19 Page 2 of 3 PageID #:1099   2

 1            (Proceedings heard in open court:)
 2                   THE CLERK: 17 CR 281-1, USA versus Carlos Meza.
 3                   MR. MURPHY: Good morning, Judge. Gene Murphy for
 4      Mr. Meza in court.
 5                   MR. HAVEY: Good morning, Judge. Brian Havey on
 6      behalf of the United States.
 7                   THE COURT: Good morning.
 8                   THE DEFENDANT: Good morning. Carlos Meza.
 9                   THE COURT: Good morning.
10                   All right. This is your first status here, too, on
11      this case.
12                   MR. MURPHY: Yes, Judge. The government has
13      tendered discovery to us. I just received it in disk form.
14      I will be reviewing that with my client. And my suggestion
15      would be we set this for a future status, allow me to go
16      through all the discovery with my client.
17                   THE COURT: All right. I don't know, June 23,
18      sometime around then?
19                   MR. MURPHY: I have to check the kids' calendar,
20      Judge. That's the important one, unfortunately.
21                   THE COURT: Of course.
22                   MR. MURPHY: Judge, could we -- how about the 26th
23      or 27th?
24                   THE COURT: Not that week.
25                   MR. MURPHY: Okay. Could we go maybe the 11th or
     Case: 1:17-cr-00281 Document #: 108 Filed: 11/08/19 Page 3 of 3 PageID #:1100   3

 1      12th of July? The 4th of July week is that week before then.
 2      I don't know what the court's schedule is for that week.
 3                   THE COURT: Well, it's maybe just as -- how about
 4      July 7th? Or 6th?
 5                   MR. MURPHY: Sixth would be great, Judge.
 6                   THE COURT: All right. We will make it the 6th,
 7      then.
 8                   MR. MURPHY: Same time, Judge?
 9                   THE COURT: We have a lot of things, but, yes,
10      let's say 10:00 o'clock.
11                   MR. MURPHY: Yes, ma'am.
12                   THE COURT: Okay. We will exclude time until
13      then --
14                   MR. MURPHY: Yes, ma'am.
15                   THE COURT: -- for discovery and in the interest of
16      justice and plea negotiations.
17                   MR. MURPHY: Thank you, ma'am.
18                   MR. HAVEY: Thank you, Judge.
19            (Which were all the proceedings heard.)
20                                      CERTIFICATE
21            I certify that the foregoing is a correct transcript
22      from the record of proceedings in the above-entitled matter.
23
24      /s/ SANDRA M. MULLIN                               November 6, 2019
25      SANDRA M. MULLIN, CSR, RMR, FCRR
        Official Court Reporter
